 



Exhibit 10.6
AMENDMENT NUMBER ONE
to the
SECOND AMENDED AND RESTATED SALE AND SERVICING AGREEMENT,
Dated as of April 29, 2005,
among
OPTION ONE OWNER TRUST 2001-1 A,
OPTION ONE LOAN WAREHOUSE CORPORATION,
OPTION ONE MORTGAGE CORPORATION
and
WELLS FARGO BANK N.A.
          This AMENDMENT NUMBER ONE (this “Amendment”) is made and is effective
as of this 29th day of June, 2005, among Option One Owner Trust 2001-1A (the
“Issuer”), Option One Loan Warehouse Corporation (the “Depositor”), Option One
Mortgage Corporation (the “Loan Originator” and the “Servicer”) and Wells Fargo
Bank N.A., as Indenture Trustee (the “Indenture Trustee”), to the Second Amended
and Restated Sale and Servicing Agreement, dated as of April 29, 2005 (as so
amended, the “Sale and Servicing Agreement”), among the Issuer, the Depositor,
the Loan Originator, the Servicer and the Indenture Trustee, as otherwise
amended.
RECITALS
          WHEREAS, the parties hereto desire to amend the Sale and Servicing
Agreement subject to the terms and conditions of this Amendment.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Sale and
Servicing Agreement.
          SECTION 2. Amendments. Effective as of June 29, 2005 the following
amendments shall be in full force and effect.

  (i)   Section 1.01 of the Sale and Servicing Agreement is hereby amended by
adding the following definitions:

               “Interest-Only Loan” is a Loan which, by its terms, requires the
related Borrower to make monthly payments of only accrued interest for the
certain period of time following origination. After such interest-only period,
the loan terms provide that the Borrower’s monthly payment will be recalculated
to cover both interest and principal so that such Loan will amortize fully on or
prior to its final payment date.”
               “40/30 Loan” is a Loan which, by its terms, matures in 30 years,
and requires the related borrower to make monthly payments during such term
calculated on

 



--------------------------------------------------------------------------------



 



the basis of a 40-year amortization schedule, and accordingly provides for a
higher single payment at maturity.”

  (ii)   Paragraph (xx) of Exhibit E to the Sale and Servicing Agreement is
hereby amended in its entirety to read as follows:

               “(xx) Except for Interest-Only Loans, Principal payments on the
Loan commenced no more than two months after the proceeds of the Loan were
disbursed. The Loan bears interest at the Loan Interest Rate. With respect to
each Loan unless otherwise stated on the Loan Schedule, the Promissory Note is
payable on the first day of each month in Monthly Payments which, except for
Balloon Loans, are sufficient to fully amortize the original principal balance
over the original term thereof and to pay interest at the related Loan Interest
Rate, and, in the case of each ARM, are changed on each Adjustment Date. The
Promissory Note does not permit negative amortization. No Loan is a Convertible
Mortgage Loan;”

  (iii)   Paragraph (xxxvii) of Exhibit E to the Sale and Servicing Agreement is
hereby amended in its entirety to read as follows:

               “(xxxvii) Except for 40/30 Loans and as set forth on the Loan
Schedule, no Loan has a balloon payment feature;”
          SECTION 3. Representations. In order to induce the parties hereto to
execute and deliver this Amendment, each of the Issuer, the Depositor and the
Loan Originator hereby jointly and severally represents to the other parties
hereto and the Noteholders that as of the date hereof, after giving effect to
this Amendment, (a) all of its respective representations and warranties in the
Note Purchase Agreement and the other Basic Documents are true and correct, and
(b) it is otherwise in full compliance with all of the terms and conditions of
the Sale and Servicing Agreement.
          SECTION 4. Limited Effect. Except as expressly amended and modified by
this Amendment, the Sale and Servicing Agreement shall continue in full force
and effect in accordance with its terms. Reference to this Amendment need not be
made in the Sale and Servicing Agreement or any other instrument or document
executed in connection therewith or herewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Sale and
Servicing Agreement, any reference in any of such items to the Sale and
Servicing Agreement being sufficient to refer to the Sale and Servicing
Agreement as amended hereby.
          SECTION 5. Fees and Expenses. The Issuer and the Depositor jointly and
severally covenant to pay as and when billed by the Initial Noteholder all of
the reasonable out-of-pocket costs and expenses incurred in connection with the
transactions contemplated hereby and in the other Basic Documents including,
without limitation, (i) all reasonable fees, disbursements and expenses of
counsel to the Initial Noteholder, (ii) all reasonable fees and expenses of the
Indenture Trustee and Owner Trustee and their counsel and (iii) all reasonable
fees and expenses of the Custodian and its counsel.

2



--------------------------------------------------------------------------------



 



          SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
          SECTION 7. Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
          SECTION 8. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of Option One Owner Trust 2001-1A in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the day and
year first above written.

             
 
                OPTION ONE OWNER TRUST 2001-1A    
 
           
 
  By:   Wilmington Trust Company, not in its
        individual capacity but solely as owner
trustee    
 
           
 
  By:   /s/ Mary Kay Pupillo    
 
                Name: Mary Kay Pupillo         Title: Assistant Vice President  
 
 
           
 
                OPTION ONE LOAN WAREHOUSE
CORPORATION    
 
           
 
  By:   /s/ Charles R. Fulton    
 
                Name: Charles R. Fulton         Title: Assistant Secretary    
 
                OPTION ONE MORTGAGE CORPORATION    
 
           
 
  By:   /s/ Charles R. Fulton    
 
                Name: Charles R. Fulton         Title: Vice President    
 
                WELLS FARGO BANK N.A., as Indenture Trustee    
 
           
 
  By:   /s/ Darron C. Woodus    
 
                Name: Darron C. Woodus         Title: Assistant Vice President  
 

[Signature Page to Amendment One to the Second Amended and Restated Sale and
Servicing Agreement]

4